Citation Nr: 0529017	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04-22 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Service connection for the cause of the veteran's death.

2.  Service connection for Alzheimer's dementia, to include 
as secondary to pulmonary tuberculosis, for accrued benefit 
purposes.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.  The veteran died in January 2002.  The 
appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied service connection for the 
cause of the veteran's death.  This matter also comes before 
the Board on appeal from an April 2003 rating decision, which 
denied service connection for residuals of Alzheimer's 
dementia secondary to pulmonary tuberculosis for accrued 
benefits purposes.


FINDINGS OF FACT

1.  The appellant has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran died in January 2002; his death certificate 
indicated that the immediate cause of death was an acute 
myocardial infarction.  There were no underlying causes or 
other significant conditions contributing to the veteran's 
death.  

3.  At the time of the veteran's death he was service 
connected for pulmonary tuberculosis.

4.  A disability of service origin did not produce or hasten 
the veteran's death.

5.  Alzheimer's dementia is not proximately due to or the 
result of the service-connected pulmonary tuberculosis.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2004).

3.  The criteria for the establishment of service connection 
for Alzheimer's dementia for accrued benefits purposes are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5121 (West 2002); 
38 C.F.R. §§ 3.303, 3.310, 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in July 2002, prior to the initial 
decision on the claims in February 2003 and April 2003.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the appellant in the July 2002 
letter as to what kinds of evidence was needed to 
substantiate the claims for service connection for the cause 
of the veteran's death and Alzheimer's dementia secondary to 
pulmonary tuberculosis for accrued benefits purposes.  The 
appellant was informed that evidence towards substantiating 
her claims would be evidence of (1) the cause of death, (2) 
an injury, disease, or other event in service, and (3) a 
relationship between the cause of death and the injury, 
disease, or event in service.  The February 2003 and April 
2003 rating decisions and the April 2004 statement of the 
case (SOC), in conjunction with the July 2002 letter, 
sufficiently notified the appellant of the reasons for the 
denial of her application and, in so doing, informed her of 
the evidence that was needed to substantiate those claims.  

While the appellant was not specifically informed of the 
"fourth element," i.e., to provide any evidence in her 
possession that pertained to the claims, she was notified to 
"[s]end the information describing additional evidence or 
the evidence itself to the address at the top of this 
letter..."  Thus, the Board finds that she was fully notified 
of the need to give to VA any evidence pertaining to her 
claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Service medical and personnel records, a VA medical opinion, 
and private medical records have been obtained in support of 
the claims on appeal.   In sum, the Board finds that VA has 
done everything reasonably possible to assist the appellant.  
In the circumstances of this case, additional efforts to 
assist the appellant in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Analysis

A.  Cause of Death

The appellant claims that she is entitled to service 
connection for the cause of the veteran's death.  The law 
provides dependency and indemnity compensation (DIC) for the 
spouse of a veteran who dies from a service-connected 
disability. 
38 U.S.C.A. § 1310.  Service connection may be established 
for the cause of a veteran's death when a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a). 

A service-connected disability is the principal cause of 
death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. 
§ 3.312(c)(1).  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but, rather, a 
causal connection must be shown.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

Issues involved in a survivor's claim for DIC based on the 
cause of the veteran's death under section 1310 of the 
statute are decided without regard to any prior disposition 
of those issues during the veteran's lifetime.  See 38 C.F.R. 
§ 20.1106. Under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of 
service-connected disease or injury; where a service-
connected disability aggravates a nonservice-connected 
condition, service connection may be granted for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc). 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that the veteran's death was related 
to his service-connected disability.  However, she has not 
submitted evidence in support of her claim.  The death 
certificate shows that the veteran died from an acute 
myocardial infarction in January 2002.  There were no other 
significant conditions or underlying causes determined to 
have contributed to the veteran's death.  No autopsy was 
performed. At the time of his death, the veteran was service-
connected for pulmonary tuberculosis.

Service medical records were negative for a heart condition.  
The veteran's blood pressure upon pre-induction examination 
in October 1950 was 130/74.  Upon separation examination in 
February 1953, the veteran's blood pressure was recorded as 
112/70.

Post-service, medical records from West Winds Nursing Home 
dated in 2001 indicated the veteran had a history of 
arteriosclerotic cardiovascular disease.  Treatment notes 
from Huron Valley Sinai Hospital dated in 2001 and 2002 note 
a past medical history of thyroid disorder, coronary artery 
disease (CAD), stroke, and arteriosclerosis.  The appellant 
contends that CAD and stroke were not part of the veteran's 
medical history.  However, she has presented no evidence to 
the contrary.

The Board notes that the majority of the medical evidence 
contained in the claims folder was submitted in support of 
the appellant's accrued benefits claims.  These records are 
regarding a relationship, if any, between Alzheimer's 
dementia and pulmonary tuberculosis. 

There is no indication that cardiovascular disease was 
incurred during the veteran's active duty service.  Nor is 
there any evidence of record that cardiovascular disease, to 
include acute myocardial infarction, was proximately due to 
or the result of the service-connected pulmonary 
tuberculosis. 

Considering the evidence of record summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the appellant's claim for service connection for 
the cause of the veteran's death must be denied.  Apart from 
the appellant's opinion, there is no evidence of record, that 
the service-connected pulmonary tuberculosis was either the 
principal or a contributory cause of the veteran's death.  38 
C.F.R. § 3.312(a).  As the appellant is a layperson she is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause. Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Accordingly, the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.

B.  Accrued Benefits

The appellant contends that she is entitled to accrued 
benefits.  Specifically, she asserts that service connection 
should be awarded, and VA compensation paid, for Alzheimer's 
dementia as secondary to the service-connected pulmonary 
tuberculosis and that therefore there is an unpaid amount 
that was due to the veteran prior to his death.

In July 2001, the appellant filed an application on the 
veteran's behalf for a rating in excess of 30 percent 
disabling for pulmonary tuberculosis.  (The Board notes that 
the veteran gave the appellant his power of attorney in 
December 1997.)   In a November 2001 rating decision, the 30 
percent rating for pulmonary tuberculosis, moderately 
advanced with right upper lobectomy, was continued.   The 
appellant filed a notice of disagreement (NOD) in December 
2001.  However, in a statement from the veteran and his wife, 
it was clarified in January 2002, that he was actually 
seeking service connection for Alzheimer's dementia on a 
secondary basis.    

The veteran died in January 2002.   The appellant filed VA 
Form 21-534, Application for DIC, Death Pension, and Accrued 
Benefits by a Surviving Spouse or Child, in April 2002.  

After a thorough review of all the available evidence of 
record, to include: the veteran's death certificate; 
statements from the appellant and her Elderwise 
Advisor/Advocate; private medical records from West Winds 
Nursing Home, Huron Valley Sinai Hospital, the Department of 
Health, and Dr. WEM; and medical journal articles, the Board 
concludes that entitlement to accrued benefits is not 
warranted.  In this regard, accrued benefits are defined as 
"periodic monetary benefits to which a payee was entitled at 
his death under existing ratings or decisions, or those based 
on evidence in the file at the date of death and due and 
unpaid for a period not to exceed two years."  See 38 
U.S.C.A. § 5121;
38 C.F.R. 3.1000(a).  Accrued benefits may be paid upon the 
death of a veteran to his or her spouse. 38 C.F.R. 
§ 3.1000(a)(1)(i).  However, an application for accrued 
benefits must be filed within 1 year after the date of death. 

In the instant case, while the appellant filed her 
application within one year from the veteran's death, service 
connection for Alzheimer's dementia as secondary to the 
service connected pulmonary tuberculosis is not warranted.  
Thus, there were no unpaid benefits to which the veteran was 
entitled to at the time of his death.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In this matter, a disability, which is proximately due to, or 
the result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  When aggravation 
of a veteran's non-service connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exits, and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439 (1995). 

In a January 1956 rating decision, service connection was 
awarded for active pulmonary tuberculosis, moderately 
advanced.  The veteran's service medical records were devoid 
of relevant treatment, symptoms or complaints of pulmonary 
tuberculosis.  Chest x-rays dated in January 1953 were 
negative.  Private medical records from Pontiac City 
Sanatorium reveal the veteran was diagnosed with pulmonary 
tuberculosis, moderately advanced, in 1956.  Service 
connection was awarded for pulmonary tuberculosis on a 
presumptive basis, as it manifested within three-years from 
the veteran's discharge from active duty service in 1953.

In support of her claim, the appellant has submitted medical 
records from the Michigan Department of Health, which reveal 
the veteran underwent a right upper resection in February 
1956 for pulmonary tuberculosis.  Records indicate the 
veteran was treated with PAS, 4 grams, three times daily, and 
Nydrazid, 100 milligrams, three times daily.  Treatment 
records from the Oakland County Tuberculosis Sanatorium note 
the veteran was diagnosed with chronic pulmonary inflammatory 
disease, right lung, moderately advanced, in November 1955.  
An entry dated in February 1957, shows the veteran was 
treated with the same course of treatment.

The appellant also submitted an October 2001 statement from 
Dr. WEM.  Dr. WEM indicated that the veteran was diagnosed 
with Alzheimer's disease in 1996.  He indicated that "per 
family accounts," the veteran was treated with Isoniazid for 
a period of 18 months for his pulmonary tuberculosis.  He 
further indicated that he was informed that during and after 
antituberculous therapy, nutritional support in form of 
specific B-vitamin administration was not performed.  Dr. WEM 
noted that Alzheimer's disease was considered a blood vessel 
disease.  He stated that during a treatment of pulmonary 
tuberculosis it had been long advised to administer vitamin 
B-6.  

Dr. WEM further stated that early studies have shown how 
deficiencies of B-6 lead to elevation of homocysteine levels, 
which was a risk factor for developing vascular disease.  He 
indicated that based on a review of medical studies and 
articles, higher homocysteine levels were seen in Alzheimer's 
type dementia.   Dr. WEM further revealed that Isoniazid 
treatment caused B-6 deficiency and directly interfered with 
folic acid intestinal absorption, which in turn decreased 
cognitive function accompanied by an increase in blood 
homocysteine levels.  He concluded that as it was 
demonstrated that Alzheimer's dementia was correlated with 
levels of homocysteine, an implication was easily drawn that 
a lack of nutritional support in an individual treatment for 
tuberculosis, contributed to the risk factor for the 
development of Alzheimer's dementia.  

Dr. WEM further concluded that "it [was] only a matter of 
study to confirm the increased risk of development of 
[Alzheimer's dementia] with nutritionally unsupported 
[tuberculosis] therapy."  Dr. WEM opined, there was 
sufficient material in the medical body of literature to 
support a contribution of the veteran's earlier tuberculosis 
and therapy to the development of his disabling Alzheimer's 
dementia.

Finally, the appellant submitted a January 2002 letter from 
her Elderwise Advisor/Advocate, which contends that the 
veteran was treated with Isoniazid, referenced as Nydrazid in 
the 1955 medical records, and that he received no Vitamin B 
therapy.

A March 2003 VA medical opinion indicated that the veteran's 
claims folder was reviewed, to include Dr. WEM's October 2001 
letter.  The opinion indicated that the most important risk 
factors for Alzheimer's disease are old age and positive 
family history.  The doctor also indicated that early in 
Alzheimer's disease, other etiologies of dementia should be 
excluded (like thyroid disease, vitamin deficiencies, brain 
tumor, drug and medication intoxication, chronic infarct and 
severe depression).  It was the VA medical examiner's opinion 
that the veteran's Alzheimer's disease was not likely 
secondary to the treatment received for his service-connected 
tuberculosis.

The Board has thoroughly reviewed the medical evidence of 
record and concludes that the preponderance of the evidence 
is against a finding that the veteran's Alzheimer's dementia 
was secondary to his service connected pulmonary 
tuberculosis.  In this regard, the Board finds that with 
respect to the evidence presented, greater weight is to be 
accorded to the findings of the March 2003 VA medical 
opinion.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

The Board, in looking at the findings of the March 2003 VA 
medical opinion, notes that the doctor conducted a complete 
review of the veteran's claims folder, to include Dr. WEM's 
opinion.  The Board is of the opinion, that the VA examiner 
who performed the March 2003 opinion reached the conclusion 
that the veteran's Alzheimer's dementia was not due to 
service-connected pulmonary tuberculosis, based on a complete 
and thorough review of the medical evidence of record.

In contrast, the Board finds that Dr. WEM statements 
contained in the October 2001 letter are equivocal at best.  
The Board finds that the conclusions do not appear to be 
supported by a thorough review of the veteran's claims 
folder.  The Board bases its conclusion on the doctor's own 
omission that "per family accounts," the veteran was 
treated with Isoniazid for a period of 18 months for his 
pulmonary tuberculosis.  He further indicated that he was 
informed that during and after antituberculous therapy, 
nutritional support in form of specific B-vitamin 
administration was not performed.  

Moreover, the opinion was based on various medical articles, 
and thus, the Board finds that the opinion contained therein 
is too speculative.  In this regard, the Board has reviewed 
the articles attached to Dr. WEM's opinion and finds that the 
principles discussed do not specifically relate the effects 
of vitamin B-6 deficiency on homocysteine concentrations and 
the development of Alzheimer's dementia to this veteran, as 
compared to the elderly, children, and lab rats who were the 
subjects of the studies discussed.  Sacks v. West, 11 Vet. 
App. 314, 317 (1998)(citing Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Wallin v. West, 11 Vet. App. 509 (1998).  Further, 
there is no indication in the record that the veteran was 
vitamin B-6 deficient.  Moreover, the articles did not 
address treatment for pulmonary tuberculosis in the 1950's 
and whether such treatment led to the development of 
Alzheimer's dementia.

The article entitled "Effect of Vitamin B-6 Deficiency on 
Fasting Plasma Homocysteine Concentrations" indicated that 
only one in eleven elderly subjects who consumed a vitamin B-
6 deficient diet were found to have elevated homocysteine 
concentrations.  In 10 out of 11 of human subjects, fasting 
plasma homocysteine concentrations did not increase out of 
the normal range during vitamin B-6 depletion.  The article 
further indicated that no prior studies assessing the effect 
of vitamin B-6 deficiency on plasma homocysteine 
concentrations in humans have been published.  The article 
concluded that their results suggested that vitamin B-6 
deficiency often was not accompanied by an elevated fasting 
plasma homocysteine concentration; and consequently, was not 
a good indicator of vitamin B-6 status.  

The article entitled "Plasma Homocysteine in Vascular 
Disease and in Nonvascular Dementia of Depressed Elderly 
People," discussed the implications of 27 elderly acute 
inpatients diagnosed with depression according to the 
diagnostic criteria for the Diagnostic & Statistical Manual, 
3rd Edition (DSM III), and homocysteine levels.  There is no 
indication that the veteran carried a clinical diagnosis of 
depression.

Various additional articles suggested that it was possible 
that homocysteine concentration was associated with 
subclinical vascular or other changes that may affect 
cognitive function.  The article entitled "Homocysteine and 
Alzheimer's Disease" indicated that there was an emerging 
hypothesis that vascular disease was a contributing factor in 
the pathogenesis of Alzheimer's dementia.  The article 
further indicated that the deficiency of B vitamins was 
likely the cause of elevated homocysteine levels in the 
majority of cases.  The article entitled "Folate, Vitamin 
B12, and Serum Total Homocysteine Levels in Confirmed 
Alzheimer Disease," concluded that despite plausible 
mechanisms, further work was required to establish whether 
there was a causal relationship between elevated tHcy levels 
and low folate and vitamin B12 levels in patients with 
Alzheimer's dementia.

While medical treatise evidence can provide important support 
when combined with an opinion of a medical professional, in 
the instant case, as discussed above, a nexus between the 
veteran's Alzheimer's dementia and pulmonary tuberculosis has 
not been shown.  Mattern v. West, 12 Vet. App. 222, 228 
(1999).  The Board calls attention to Dr. WEM's statements 
that "it [was] only a matter of study to confirm the 
increased risk of development of [Alzheimer's dementia] with 
nutritionally unsupported [tuberculosis] therapy."   The 
Board finds that Dr. WEM's opinion as to an etiology of the 
veteran's Alzheimer's dementia is too speculative, and thus, 
not probative of the matter on appeal.  See Miller v. West, 
11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record; bare 
conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record, are 
not probative medical opinions).  Therefore, based on the 
aforementioned, the Board has afforded more weight to the 
opinion of the March 2003 VA medical opinion, and finds that 
the clinical evidence of record does not support a finding of 
secondary service connection.

In conclusion, the Board finds that the appellant has not 
established that she is entitled to secondary service 
connection for Alzheimer's dementia for accrued benefits 
purposes, and her appeal must be denied.  See 38 C.F.R. § 
3.310(a).  Moreover, while the appellant does not contend 
that the claimed disorder is directly related to the 
veteran's active duty service, the Board finds no evidence 
that the veteran had Alzheimer's dementia in service, and 
there is no medical evidence relating the claimed disorder to 
an incident of the veteran's active service.  

In reaching the foregoing decision, the Board has been 
cognizant of the "benefit of the doubt rule."  However, as 
the evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102; Gilbert, 
supra.  

ORDER

Service connection for the cause of the veteran's death is 
denied

Service connection for Alzheimer's dementia, to include as 
secondary to pulmonary tuberculosis, for accrued benefit 
purposes, is denied


	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


